FILED
                              NOT FOR PUBLICATION                           MAY 23 2013

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



BAILEY CREDO WITT,                                No. 12-35129

                Plaintiff - Appellant,            D.C. No. 2:11-cv-00566-BAT

  v.
                                                  MEMORANDUM *
SNOHOMISH COUNTY
WASHINGTON; et al.,

                Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Western District of Washington
                   Brian A. Tsuchida, Magistrate Judge, Presiding **

                               Submitted May 14, 2013 ***

Before:         LEAVY, THOMAS, and MURGUIA, Circuit Judges.

       Bailey Credo Witt appeals pro se from the district court’s summary

judgment in his 42 U.S.C. § 1983 action alleging excessive force and illegal search

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

          **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and seizure. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a

grant of summary judgment, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir.

2004), and for an abuse of discretion the district court’s decision whether to

exclude evidence as a discovery sanction, Yeti by Molly Ltd. v. Deckers Outdoor

Corp., 259 F.3d 1101, 1105-06 (9th Cir. 2001). We affirm.

      The district court did not abuse its discretion in refusing to impose discovery

sanctions on defendants, as any alleged failure to disclose under Fed. R. Civ. P.

26(a) or (e) was harmless. See Yeti by Molly Ltd., 259 F.3at 1105-06 (explaining

that Fed. R. Civ. P. 37 requires the exclusion of evidence unless the failure to

disclose was substantially justified or is harmless). Witt’s contention that the

failure to exclude the challenged evidence violated his due process rights is

unavailing, as the alleged discovery violations had no bearing on Witt’s ability to

provide the district court with evidence within his personal knowledge to oppose

summary judgment.

      Witt’s contention that the district court erred by not granting his request for

oral argument is unpersuasive, as the district court was not required to do so under

the local rules and, in any event, there is no showing of prejudice. See Houston v.

Bryan, 725 F.2d 516, 518 (9th Cir. 1984).

      AFFIRMED.


                                           2                                       12-35129